Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 5 is objected to because of the following informalities:  at line 2, the claim should correctly recite “to include an anti-disengagement protrusion” for proper antecedent support, providing the missing article.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the at least one positioning recess and the through hole in combination is of a non-circular cross section” (emphasis added), and it is not precisely clear how the recess and hole can form a single cross-section in combination.  
Claim 13 recites the limitation “the least one positioning recess and the hole are disposed separately” (emphasis added), and it is not precisely clear what relationship is 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rigandi (US 2,021,490, hereinafter “Rigandi”).  

Regarding claim 1, Rigandi discloses a hammer tool (Figs 5-6, below) comprising: 
a head 30 defining a through hole (central through hole through head 30 along axis of handle 34, Figs 5-6, i.e. hole that extends vertically through head when the tool is held upright ) and a hole connected to the through hole (hole disposed sideways across top of the head defined by rectangular apertures on either lateral side of head), wherein the hole extends transversely to the through hole (upper hole disposed perpendicular to the through hole), and wherein the through hole is of a first width (W1, as annotated in Figs 5-6, below) and the hole is of a width greater than the first width (see annotated Fig 5); and 
a handle 34 tightly coupled to the head 30 (Fig 6, 1:45-2:3), wherein the handle includes a connecting end (left split end) inserted through the through hole (Fig 6), wherein the connecting end includes at least one positioning protrusion protruding into the hole (when 
With regard to the extruding of the handle connecting end, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e at least one positioning protrusion protruding into the hole, does not depend on its method of production, i.e. the connecting end is extruded after inserting through the through hole.  

    PNG
    media_image1.png
    412
    554
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    175
    399
    media_image2.png
    Greyscale

Regarding claim 2, Rigandi discloses the limitations of claim 1, as described above, and further discloses wherein the width of the hole substantially equals to the second width at where the at least one positioning protrusion is disposed (Figs 5-6, interpreting “substantially equal” under broadest reasonable interpretation), and wherein the at least one positioning protrusion tightly abuts against an inner periphery of the hole (Fig 6).

Regarding claim 3, Rigandi discloses the limitations of claim 2, as described above, and further discloses wherein the connecting end abuts against an inner periphery of the through hole (Fig 6).

Regarding claim 4, Rigandi discloses the limitations of claim 1, as described above, and further discloses wherein the head has a first (right) end and a second (left) end at opposite ends (Fig 5) and a first lateral side and a second lateral side at opposite sides (Fig 5), and wherein the through hole extends through the first and the second ends of the head (Fig 5) and the hole extends through the first and the second lateral sides of the head respectively (Fig 5).

Regarding claim 5, Rigandi discloses the limitations of claim 1, as described above, and further discloses wherein the connecting end includes anti-disengagement protrusion disposed outside the through hole (when assembled, protrusions extend outside the through hole to inhibit disengagement, Fig 6), and wherein the anti-disengagement protrusion is of a third width 

Regarding claim 6, Rigandi discloses the limitations of claim 5, as described above, and further discloses wherein the head has a first (right) end and a second (left) end at opposite ends (Fig 5) and the anti-disengagement protrusion abuts against the second end (Figs 5-6).

Regarding claim 7, Rigandi discloses the limitations of claim 6, as described above, and further discloses wherein the head has a first lateral side and a second lateral side at opposite sides (Fig 5), and wherein the through hole extends through the first and the second ends of the head and the hole extends through the first and the second lateral sides of the head respectively (Figs 5-6).

Regarding claim 16, Rigandi discloses the limitations of claim 1, as described above, and further discloses wherein the head has a first working portion at a lower end and a second working portion at an upper end (Fig 5), and wherein the first and the second working portions are disposed oppositely in a first direction and the through hole extends in a second direction transverse to the first direction (Fig 5).

Regarding claim 19, Rigandi discloses the limitations of claim 1, as described above, and further discloses wherein the handle has a grasp section at an end (right end, Fig 1), and 

Regarding claim 20, Rigandi discloses the limitations of claim 19, as described above, and further discloses wherein the grasp section covers (is external to a portion of) the end of the handle.  As above, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production (injection molding). 



Allowable Subject Matter
Claims 8-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (claims 12-13). 
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 8 and 9, the closest art or record, Rigandi, discloses the limitations of claims 1 and 5, as described above, but Rigandi, alone or in combination, does not teach, suggest, or make obvious a positioning recess that is connected to and extends radially outwardly from the through hole, and the medial section of the handle, as particularly required by the claims, in combination with the additional elements of the claims.  Claims 10-15 and 17-18 would be allowable as being dependent from an allowable claim.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. An alternate embodiment of Rinaldi (Figs 2-3) and a tool of Fortin (US 2,427,399) each disclose a hammer generally consistent with the claimed invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D KELLER/Primary Examiner, Art Unit 3723